DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 18-20 are pending.
Claims 15 and 18-20 are withdrawn from consideration as being directed to non-elected inventions.
Claims 1-14 and 16 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-14, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Yerxa (WO2017/015616)(4 September 202 IDS FOR REF #1).
Applicants claims are directed to compositions comprising a bioerodible crosslinked PEG hydrogel containing a therapeutic complex of a therapeutic agent either dispersed within, coated by, or adsorbed by a fatty component dispersed through the hydrogel matrix.  Claim 2 requires that he composition be “configured to be delivered or implanted in an eye of a subject.”  Dependent Claims 3 and 4 specify the crosslinked PEG as one where PEG has any of particular electrophilic endgroups to bond to nucleophilic portions of a second PEG polymer.  Claims 5-9 specify that the composition is to possess certain release properties.  Claims 10-13 define the fatty components to be included in the composition, with Claims 14 and 16 further limit the identity of the therapeutic agent to be incorporated into the composition.
Yerxa describes ocular sustained release pharmaceutical compositions for treating any of a variety of ocular disorders.  (Abs.).  The compositions of Yerxa are described as suitable for intraocular administration.  [0023].  More specifically, Yerxa indicates that such ocular compositions can take the form of a biocompatible PEG polymer matrix which encapsulates a therapeutic agent such as the anti-VEGF angiogenesis inhibitor aflibercept of instant claims 14 and 16 which is released over a period of about three months.  [0024; 0094; 00167-69; 00487].  Yerxa describes the implants as suitable for providing an initial burst of at least one therapeutic agent, followed by more gradual, or zero-order, release of the remaining agent.  [00146; 00299-00300].  Yerxa indicates that in one embodiment, the compositions comprise a gel containing particles of an encapsulated therapeutic agent.  [0068; 0075].  More specifically, Yerxa describes the use of crosslinked PEG polymers to form a biodegradable gel.  [0078].  Yerxa describes the PEG to be used in the degradable hydrogels as containing any of the hydroxysuccinimidyl glutarate, adipate, or azelate electrophilic groups recited by Claims 3 and 4 to control the rate of polymer breakdown.  [00244-48].  In a more particular embodiment, Yerxa indicates that both the initial and overall sustained release of agent contained within the composition may be further modified by including fatty materials such as the palmitic and stearic acids of instant claims 12 and 13.  [00252-53].  Yerxa describes methods of forming such composite compositions as combining the fatty component with the active agent, appearing to either disperse or coat the active agent in the manner recited by Claim 17.  [00450].  Burst release parameters described by Yerxa include, for example, about 20% of the agent being released within a day of administration.  [00296].  Yerxa indicates that the rate of release of agent from the composition can be adjusted as needed by manipulating any of a variety of parameters, including the content of the agent in the compositions, and the speed of polymer degradation or dissolution.  [0290].  Therefore, while Yerxa does not specifically describe the burst release parameters set forth by instant Claims 5 and 6, specifically less than 10% or between about 0-5% within the first 24 hours of administration, or the precise onset of the zero-order release over at least about 3 months, by virtue of describing both burst release and combinations of burst and subsequent zero-order drug release, as well as the manner in which such release may be modified, a person of ordinary skill in the art would recognize that burst release parameters are result-effective variables that achieve the treatment of the disease the composition is being administered to treat.  As such, it would have been routine to optimize the rate of burst release from the composition suggested by Yerxa.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Yerxa describes compositions designed to release aflibercept for periods of at least about 6 months.  [00391-93].  
Yerxa therefore suggests implantable biodegradable ocular compositions containing crosslinked PEG-SG, PEG-SAP, and PEG-SAZ hydrogels incorporating a release-rate controlling fatty component such as stearic or palmitic acid associated with an active agent such as aflibercept.  Yerxa describes these compositions as suitably combining burst and zero-order release kinetics to deliver agents such as aflibercept for a period of at least six months.  It would have therefore been prima facie obvious to provide a composition implant combining the crosslinked PEG, aflibercept, and fatty components of the instant claims.  This is because each composition component, as well as the release parameters recited by the claims, is suggested by the teachings of Yerxa.  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).

Claims 1-14 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Yerxa as applied to Claims 1-9, 12-14, and 16, above, and further in view of Trogden (U.S. 8,834,884).
Yerxa, discussed in greater detail above, suggests implantable biodegradable ocular compositions containing crosslinked PEG-SG, PEG-SAP, and PEG-SAZ hydrogels incorporating a release-rate controlling fatty component such as stearic or palmitic acid associated with an active agent such as aflibercept.
Yerxa does not, however, specify that a fatty alcohol such as eicosanol can serve as the release-rate modifying fatty component included in the ophthalmic compositions described.
This is cured by the teachings of Trogden, which describes sustained release intraocular drug delivery systems comprising protein therapeutic agents combined in a polymer carrier and a long-chain fatty alcohol release modifier.  (Abs.).  The 1-eicosanol of the instant claims is specifically recited as an exemplary fatty alcohol release rate modifier, being described as a white solid with a melting point of between 64-66C.  (Col.4, L.41-45; Col.7, L.66-67)).  VEGF inhibitors and antiangiogenic polypeptides are described as suitable therapeutic agents to be formulated in such a manner.  (Col.9, L.5-31; Col.10, L.11-20).  
It would have been prima facie obvious to have used the release modifying fatty alcohol 1-eicosanol as the fatty release modifying component of the sustained release intraocular implants of Yerxa.  One having ordinary skill in the art would have been motivated to do so because Trogden describes 1-eicosanol as a release modifying agent when used in polymeric intraocular drug-releasing implants.   In addition, Trogden describes antiangiogenic and VEGF inhibiting proteins as agents, the release of which from such polymeric implants, is advantageously modified by the use of 1-eicosanol.  Taken in view of the teachings of Yerxa concerning releasing the antiangiogenic VEGF inhibitor aflibercept from polymeric ocular implants by using a fatty release-modifying component, the use of 1-eicosanol appears to be little more than the selection of a known material for incorporation into a composition, based on its recognized suitability for its intended use, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), or the exchange of two components, each of which is taught by the prior art to be useful for same purpose, in order to form a composition to be used for the very same purpose.  The idea for exchanging them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.
Applicants argue that the Yerxa reference fails to describe hydrogel compositions whereby the therapeutic agent is either dispersed within, coated by, or adsorbed by the fatty component.  Applicants assert that the portion of Yerxa relied upon by the examiner as suggesting coating the active with a fatty substance to provide particles for formulation into desired dosage forms is “directed to making implants that are very different from hydrogel-based implant,” specifically ones “not dispersed in a hydrogel; rather, they are embedded in a wax-fatty acid mixture and then molded or melt-extruded to produce a solid form factor.”  Applicants error here is in focusing solely on particular embodiments specifically recited by the art, rather than properly considering what the art, considered as a whole, conveys to the skilled artisan.  Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  To be sure, the end result of the specific embodiment described in paragraphs {0450-52] results in the formation of a solid-state melt-extruded implant; however, the portion the examiner relies on explicitly indicates that the “wax-fatty acid/solid state PRINT protein microparticle (PuPs) mixture [is formed] into a desired final form factor.”  This, combined with Yerxa’s explicit teaching concerning combining wax-fatty acid components with hydrogel components suggests that the combination proposed by the Examiner indeed finds support in the prior art relied upon.  See, e.g., [00252].  
Applicants arguments concerning the Trogden reference simply assert that Trogden fails to remedy the deficiencies of Yerxa.  As has been explained above, no such deficiencies can be found in the Examiner’s position, and the rejections set forth previously are properly maintained as set forth above.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613